--------------------------------------------------------------------------------

EXHIBIT 10.2

WEIS MARKETS, INC. CHIEF EXECUTIVE OFFICER INCENTIVE AWARD PLAN Effective July
1, 2011               AMENDED AND RESTATED Effective as of January 1, 2014      
             1.     Purposes; Transition; Committee.                 (a) The
purposes of the Weis Markets, Inc. Chief Executive Officer Incentive Award Plan
are to provide a strong financial incentive each year for performance of the
Company's Chief Executive Officer ("CEO" or "Participant") by making a
significant percentage of the CEO's total cash compensation dependent upon the
level of corporate performance attained for the year, and to encourage the CEO
to remain in the employ of the Company through the period described in this Plan
until the awards hereunder vest under the Plan.                 (b) Prior to the
amendment and restatement of this Plan effective January 1, 2014, this Plan for
Jonathan H. Weis was the "Vice Chairman Incentive Award Plan." Any awards earned
by Mr. Weis through December 31, 2013 under the Plan are being paid in 2014.    
            (c) The Plan shall be administered by the Compensation Committee of
the Board (the "Committee"), as set forth in Section 4.              
     2.     Definitions in Last Section.                       Unless defined
where the term first appears in the Plan, capitalized terms shall have the
meanings given in Section 6.                    3.     CEO Incentive Award.    
            (a) Establishment of Incentive Award. Pursuant to this Plan, the
Participant shall be entitled to an Incentive Award for each Plan Year,
consisting of two parts:                   (i) Retention Award. The Participant
shall be entitled to receive a retention award equal to the Base Salary (as
defined in the then current employment agreement between the Company and the CEO
(the "Employment Agreement")) in effect for the Participant under the Employment
Agreement at the end of a Plan Year (which Base Salary, for the avoidance of
doubt, may change from year to year), multiplied by 1.375; and                  
(ii) Performance Award. The Participant shall be entitled to receive a
performance award (the "Performance Award") equal to the Base Salary in effect
for the Participant under the Employment Agreement at the end of a Plan Year,
contingent upon the achievement of specified performance requirements (each, a
"Performance Target," and together, the "Performance Targets"), as follows:    
                A. The following definitions shall apply to the Performance
Awards:                       1) "Budgeted Capital Lease Equivalent for
Operating Leases" shall mean the budgeted annual rent expense for the Company
for a Plan Year, multiplied by 20.                       2) "Capital Lease
Equivalent for Operating Leases" shall mean the actual annual rent expense for
the Company for a Plan Year, multiplied by 20.                       3)
"EBITDAR" shall mean earnings (net income) of the Company, plus interest, taxes,
depreciation, amortization and rent expense, all as determined by the Committee.
                      4) "MROIC" shall mean "modified return on invested
capital" and shall be calculated by reference to the Company's audited financial
statements, computing the EBITDAR and dividing it by the sum of (x) Total Assets
at the end of the Plan Year plus (y) Capital Lease Equivalent for Operating
Leases.                       5) "MROIC Ratio" shall have the meaning given to
such term in Section 3(a)(ii)(C).                       6) "MROIC Target" shall
mean the target modified return on invested capital, as determined by the
Committee by using the budgeted EBITDAR for a Plan Year and dividing it by the
sum of (x) Total Assets at the beginning of such Plan Year plus (y) Budgeted
Capital Lease Equivalent for Operating Leases for such Plan Year plus (z) the
budgeted capital expenditures for such Plan Year, which shall be determined for
Plan Years by the Committee.                       7) "Net Sales" shall mean the
"net sales" of the Company, as set forth in the audited financial statements of
the Company.                       8) "Net Sales Ratio" shall have the meaning
set forth in Section 3(a)(ii)(B).                       9) "Net Sales Target"
shall mean the target dollar amount for annual Net Sales determined by the
Committee, which shall be determined for Plan Years by the Committee.          
            10) "Total Assets" shall mean the sum of the current and long-term
assets of the Company, as set forth in the audited financial statements of the
Company.                     B. One-half of the Performance Award is based on
the Company's Net Sales in comparison to the Net Sales Target for a Plan Year.
The calculated portion of the Performance Award based on the Company's Net Sales
shall be determined by multiplying (i) the performance level of actual Net Sales
achieved in comparison to the Net Sales Target (referred to herein as the "Net
Sales Ratio") by (ii) .6875 x Base Salary. The Net Sales Ratio shall have a
"Threshold" which must be met in order to qualify for such Performance Award, a
"Target" which shall be the Net Sales Target, and a "Maximum" Net Sales Ratio
upon which a Performance Award may be made. The Threshold is 97% of the Net
Sales Target and the Maximum is 103% of the Net Sales Target, with 0%
performance achieved at Threshold, 100% performance achieved at Target and 150%
performance achieved at Maximum, and with interpolation used to determine the
performance achieved between the Threshold, Target and Maximum levels. The
interpolated percentages shall be rounded to the nearest whole basis point
(1/100th of a percent), rounding up in the case of 5 or more and rounding down
in the case of 4 or less.                     C. One-half of the Performance
Award is based on the Company's MROIC in comparison to the MROIC Target for a
Plan Year. The calculated portion of the Performance Award based on the
Company's MROIC shall be determined by multiplying (i) the performance level of
actual MROIC achieved in comparison to the MROIC Target (referred to herein as
the "MROIC Ratio") by (ii) .6875 x Base Salary. The MROIC Ratio shall have a
"Threshold" which must be met in order to qualify for such Performance Award, a
"Target" which shall be the MROIC Target, and a "Maximum" MROIC Ratio upon which
a Performance Award may be made. The Threshold is 98% of the MROIC Target and
the Maximum is 105% of the MROIC Target, with 0% performance achievement at
Threshold, 100% performance achieved at Target and 150% performance achieved at
Maximum, and with interpolation used to determine the performance achieved
between the Threshold, Target and Maximum levels. The interpolated percentages
shall be rounded to the nearest whole basis point (1/100th of a percent),
rounding up in the case of 5 or more and rounding down in the case of 4 or less.
                  The Committee retains the right to adjust the Target and
related Threshold and Maximum levels at any time in their sole discretion.
Although the right to receive awards under this Plan are measured and determined
on an annual basis as described in subsections (i) and (ii) above, except as set
forth in Section 3(f), no award shall be payable or paid to the CEO until after
December 31, 2016, subject to the terms set forth in Section 3(d), and failure
to meet the requirements of Section 3(d) shall result in the forfeiture of such
awards.                 (b) Determination and Certification of Incentive Award
Amount. Within 2½ months following the end of the Plan Year, the Committee shall
determine in accordance with the terms of the Plan and shall certify in writing
whether a Performance Target was achieved. For this purpose, approved minutes of
the meeting of the Committee at which the certification is made shall be
sufficient to satisfy the requirement of a written certification. The amount of
any Incentive Award, as so certified by the Committee, shall be communicated in
writing to the Participant.                 (c) Definition of Accounting Terms.
In considering a Performance Target for any Plan Year, the Committee may define
accounting terms so as to specify in an objectively determinable manner the
effect of changes in accounting principles, extraordinary items, discontinued
operations, mergers or other business combinations, acquisitions or dispositions
of assets and the like, including in connection with the definitions set forth
in Section 3(a)(ii)(A). Unless otherwise so determined by the Committee,
accounting terms used by the Committee in determining a Performance Target shall
be defined, and the results based thereon shall be measured, in accordance with
generally accepted accounting principles as applied by the Company in preparing
its consolidated financial statements and related financial disclosures for the
Plan Year, as included in its reports filed with the Securities and Exchange
Commission.                 (d) Employment Requirement for Incentive Award
Payment and Exception Thereto.                   (i) Payment of an Incentive
Award to a Participant for a Plan Year shall be made only if, and to the extent
that, the foregoing and following requirements of this Section 3 have been met
with respect to the Plan Year.                   (ii) Unless otherwise
determined by the Committee, and except as provided in Section 3(f), payment of
an Incentive Award to a Participant shall be made only if the Participant is
employed by the Company as its Vice Chairman, Chairman, CEO, President or other
position determined by the Company's Board of Directors for the entire term of
this Plan (from January 1, 2014 through December 31, 2016).                 (e)
Time of Payment. Except as provided in Section 3(f) hereof, and subject to any
deferral election made by the Participant under any deferral plan of the Company
then in effect, any Incentive Award to which a Participant becomes entitled
under this Section 3 shall be paid in a lump sum cash payment within 2 ½ months
after December 31, 2016, subject to determination and certification by the
Committee of each Performance Award for each Plan Year as set forth in
Section 3(b), provided, however, in the event an amount is deferred compensation
and is conditioned upon a separation from service and not compensation the
Participant could receive without separating from service, then payment shall be
made to a Participant who is a "specified employee" under Section 409A of the
Code on the first day following the six-month anniversary of the Participant's
separation from service.                 (f) Termination Without Cause; Death.
Notwithstanding Section 3(d), if the Participant's employment is subject to a
Without Cause Termination (as defined in the Employment Agreement), the Company
shall pay the Participant as follows:                         If the Without
Cause Termination occurs             on or between the following dates: Amount
to be Paid                         January 1, 2014 to December 31, 2014
$2,500,000                         January 1, 2015 to December 31, 2015
$3,000,000                         January 1, 2016 to December 31, 2016
$3,500,000                   Any such amount shall be paid in a lump sum cash
payment within 2 ½ months after the end of the calendar year in which such
Without Cause Termination occurs; provided, however, in the event an amount is
deferred compensation and is conditioned upon a separation from service and not
compensation the Participant could receive without separating from service, then
payment shall be made to a Participant who is a "specified employee" under
Section 409A of the Code on the first day following the six-month anniversary of
the Participant's separation from service.                   Notwithstanding
Section 3(d), upon the death of the Participant during employment, the Company
shall pay $1,000,000 to the spouse of the Participant should she survive him or
otherwise to the estate of the Participant. Such payment shall be made within
sixty (60) days of the date of death of the Participant.                   For
the avoidance of doubt, in the case of any other termination of employment of
Participant prior to December 31, 2016, including for disability, retirement,
resignation by Participant or Termination for Cause (as defined in the
Employment Agreement), Participant shall not be entitled to receive payment of
any amounts hereunder.                    4.     Administration.              
             The Plan shall be administered by the Committee. The Committee
shall have the authority in its sole discretion, subject to and not inconsistent
with the express provisions of the Plan, to administer the Plan and to exercise
all the powers and authorities either specifically granted to it under the Plan
or necessary or advisable in the administration of the Plan, including, without
limitation, to construe and interpret the Plan; to prescribe, amend and rescind
rules and regulations relating to the Plan; and to make all other determinations
deemed necessary or advisable for the administration of the Plan.              
             All determinations of the Committee shall be made by a majority of
its members either present in person or participating by conference telephone at
a meeting or by unanimous written consent. The Committee may delegate to one or
more of its members or to one or more agents such administrative duties as it
may deem advisable, and the Committee or any person to whom it has delegated
duties as aforesaid may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan. All
decisions, determinations and interpretations of the Committee shall be final
and binding on all persons, including the Company, any Participant (or any
person claiming any rights under the Plan from or through any Participant) and
any shareholder.                            No member of the Committee shall be
liable for any action taken or determination made in good faith with respect to
the Plan or any Incentive Award hereunder.                    5.     General
Provisions.                 (a) No Right to Continued Employment. Nothing in the
Plan or in any Incentive Award hereunder shall confer upon any Participant the
right to continue in the employ of the Company either as CEO or in any other
capacity or to be entitled to any remuneration or benefits not set forth in the
Plan or to interfere with or limit in any way the right of the Company to
terminate such Participant's employment.                 (b) Cancellation and
Recoupment of Awards. Incentive Awards may be cancelled without payment and/or a
demand for repayment of any Incentive Awards may be made upon a Participant
pursuant to the provisions set forth below.                   If the Committee
determines that the Participant has been incompetent or negligent in the
performance of his or her duties or has engaged in fraud or willful misconduct,
in each case in a manner that has caused or otherwise contributed to the need
for a material restatement of the Company's financial results, the Committee
will review all performance-based compensation awarded to or earned by the
Participant on the basis of performance during fiscal periods affected by the
restatement. If, in the Committee's view, the performance-based compensation
would have been lower if it had been based on the restated results, the
Committee and the Company will, to the extent permitted by applicable law, seek
recoupment from the Participant of any portion of such performance-based
compensation as it deems appropriate after a review of all relevant facts and
circumstances. Generally, this review would include consideration of:          
            the Committee's view of what performance-based compensation would
have been awarded to or earned by the Participant had the financial statements
been properly reported;         the nature of the events that led to the
restatement;         the conduct of the Participant in connection with the
events that led to the restatement;         whether the assertion of a claim
against the Participant could prejudice the Company's overall interests and
whether other penalties or punishments are being imposed on the Participant,
including by third parties such as regulators or other authorities; and        
any other facts and circumstances that the Committee deems relevant.            
    (c) Withholding Taxes. The Company shall deduct from all payments under the
Plan any taxes required to be withheld by federal, state or local governments.  
              (d) Amendment of the Plan. The Committee may make such amendments
as it deems necessary to comply with the Code or other applicable laws, rules
and regulations.                 (e) Participant Rights. No Participant in the
Plan for a particular Plan Year shall have any claim to be granted any target
Incentive Award under the Plan for any subsequent Plan Year, and there is no
obligation for uniformity of treatment of Participants.                 (f)
Unfunded Status of Incentive Awards. The Plan is intended to constitute an
"unfunded" plan for incentive compensation. With respect to any payments which
at any time are not yet made to a Participant with respect to an Incentive
Award, nothing contained in the Plan or any related document shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.                 (g) Governing Law. The Plan and the rights of all
persons claiming hereunder shall be construed and determined in accordance with
the laws of the Commonwealth of Pennsylvania without giving effect to the choice
of law principles thereof, except to the extent that such law is preempted by
federal law.                 (h) Effective Date and Term. The effective date of
the amended and restated Plan shall be January 1, 2014. The Plan shall continue
in effect until the Plan Year ending December 31, 2016, subject to the continued
employment of the Participant.                    6.     Definitions.          
      The following terms, as used herein, shall have the following meanings:  
              (a) "Board" shall mean the Board of Directors of the Company.    
            (b) "Chief Executive Officer" or "CEO" shall mean the Chief
Executive Officer of the Company.                 (c) "Code" shall mean the
Internal Revenue Code of 1986, as amended, and any successor statute of similar
import, and regulations thereunder, in each case as in effect from time to time.
References to sections of the Code shall be construed also to refer to any
successor sections.                 (d) "Committee" shall mean the Compensation
Committee or any other committee or subcommittee designated by the Board to
administer the Plan.                 (e) "Company" shall mean Weis Markets,
Inc., a corporation organized under the laws of the Commonwealth of
Pennsylvania, or any successor corporation.                 (f) "Employment
Agreement" shall have the meaning given to such term in Section 3(a)(i).        
        (g) "Incentive Award" shall mean any Incentive Award to which a
Participant becomes entitled pursuant to the Plan under Section 3(a)(i) or
Section 3(a)(ii), as the case may be, in the aggregate; the establishment of an
Incentive Award with respect to a Participant pursuant to Section 3(a) hereof
does not, by itself, entitle the Participant to payment of any Incentive Award
hereunder; an Incentive Award must be earned and become payable pursuant to
other provisions hereof.                 (h) "Participant" shall mean an
individual serving as CEO of the Company for whom an Incentive Award is
established by the Committee with respect to the relevant Plan Year.          
(i) "Performance Award" shall have the meaning given to such term in
Section 3(a)(ii).                 (j) "Performance Target" and "Performance
Targets" shall have the meanings given to such terms in Section 3(a)(ii).      
          (k) "Plan" shall mean this Weis Markets, Inc. Chief Executive Officer
Incentive Award Plan, as amended from time to time.     (l) "Plan Year" shall
mean the Company's fiscal year (which is, on the effective date of this Plan,
the calendar year with a year-end date as determined pursuant to the Company's
audited financial statements).                     The undersigned acknowledges
that he has reviewed and agrees to the terms of this Chief Executive Officer
Award Plan.             /s/ Jonathan H. Weis   Jonathan H. Weis                


                                                                                                                                    